Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Specification
The specification is objected to due to minor informality:
a).	[0068] lines 1-2: “A system for the creation of PSI jig models is generally shown at 20 in FIG. 2.” shall be “A system for the creation of PSI jig models is generally shown at 20 in FIG. 3.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slamin et al. (2016/0331467; IDS) in view of Pavlovskaia et al. (2016/0022370; IDS).

Regarding claim 1, Slamin teaches a system for creating at least one model of a bone and implanted implant (e.g., This disclosure relates to orthopedic methods, systems and prosthetic devices and more particularly relates to methods, systems and devices for articular resurfacing and for correcting failed surgical resurfacing and/or replacement implants.  Slamin: [0005] L.1-5), comprising: 
a processing unit (e.g., The software may automatically, semi-automatically or manually assisted find or identify the relevant anatomic points to calculate the anatomic and biomechanical axes, in accordance with various embodiments of the invention.  Slamin: [0189] L.1-5. It may also be desirous for an evaluation system to have the capability of evaluating the type and/or size of failed implant in various image sets, including the capability to identify unidentified implants or implant components (and possibly verify the identity of a known or suspected implant type) from a database of known implant designs.  Slamin: [0167] L.1-6.  Therefore, the system runs software to perform calculations and evaluations.  It is obvious the system includes a processing unit (processor) to execute the instructions of the software. The failed implant is taken as an implanted implant (currently implanted) and the revision implant is taken as a virtual implant being designed to include desired features); and 
a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (e.g., The software may automatically, semi-automatically or manually assisted find or identify the relevant anatomic points to calculate the anatomic and biomechanical axes, in accordance with various embodiments of the invention.  Slamin: [0189] L.1-5.  See 1_1 below) for: 
obtaining at least one image of at least part of a bone and of an implanted implant on the bone, the at least one image being patient specific (e.g., In a similar manner, various embodiments may compare and evaluate prior scan image data relative to later scan data and create an output “map” or other presentation of the patient's anatomy, highlighting areas of bone growth or reduction, as well as changes in bone quality (i.e., increases/decreases in cancellous or cortical bone quality or quantity) as well as other tissue types (i.e., changes in articular cartilage and/or soft tissue quality and/or scarification). Such outputs could be extremely useful in diagnosing and/or treating underlying disease or other issues prior to, during or after implant or implant revision surgery. Slamin: [0013] L.13-24.  In one exemplary embodiment, the use of images from a prior scan of the patient, in combination with a current scan of the patient (containing failed implant image(s)) and known data regarding the shape and size of the failed implant (including internal and external surface dimensions) can be processed and/or utilized to provide significant useful data regarding the quality and quantity of anatomical support structure available for use with a revision implant procedure. Slamin: [0160] L.1-9), 
obtaining a virtual model of the implanted implant using an identity of the implanted implant (e.g., By knowing the amount of potential anatomical support structure remaining, this embodiment allows the revision implant to be selected and/or designed to require minimum resection and/or preparation of remaining anatomical support structures after implant removal. In addition, if the implant has fractured or otherwise failed in a manner whereby the anatomical support structure has remained substantially intact, a replacement (revision) implant can be chosen or designed that requires little or no alteration to the underlying anatomical support structure prior to implantation. If desired, the bone-facing structures of the revision implant can replicate those of the “failed implant” (to facilitate implantation with little or no cutting or preparation of the underlying anatomical surfaces), while alterations to the joint-facing or articulating structures (and/or the thickness of the implant) can alter the biomechanics of the revision implant and revised joint in a desirable manner. Slamin: [0160] L.9-26.  The replacement (revision) implant is taken as the virtual model as it is to be selected and/or designed to require minimum resection after implant (the implanted implant) removal, that is the virtual model is a modified implanted implant), 
overlaying the virtual model of the implanted implant on the at least one image to determine a relative orientation of the implanted implant relative to the bone in the at least one image (e.g., Another alternate embodiment could utilize the original scans of the patient's anatomy (either prior to or after initial implantation of the primary implant) to create a revision implant and/or surgical tools for use in preparing the anatomical support surfaces for the revision implant. Such devices could include patient-specific anatomical support surfaces for alignment and/or placement of the revision implant. If desired, the original scan data could be normalized, assessed, evaluated and/or corrected as described herein to improve image accuracy and/or quality.  Slamin: [0161].  The revision implant (modified implanted implant) is placed in alignment in support surface of the image to evaluate and/or correct for improvement in accuracy and/or quality), and 
generating and outputting a current bone and implant model using the at least one image, the virtual model of the implanted implant and the overlaying (e.g., If desired, various embodiments may include a graphical user interface (GUI) that allows an operator (surgeon, implant designer, patient, etc.) to conduct pre-operative planning of the revision procedure, including simulating post-operative alignment of the revision implant incorporating augments and/or spacers, wherein the spacer and/or augment can be selected by the user and the alignment information and possible surface information can be modeled, displayed and/or built into (or otherwise incorporated into) the surgical tools and/or surgical implant, including jigs or guides that the jigs include.  Slamin: [0165]. It may also be desirous for an evaluation system to have the capability of evaluating the type and/or size of failed implant in various image sets, including the capability to identify unidentified implants or implant components (and possibly verify the identity of a known or suspected implant type) from a database of known implant designs. Slamin: [0167] L.1-6).
While Slamin does not explicitly teach, Pavlovskaia teaches:
(1_1). a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (e.g., In one implementation, the computing device 102, the imager 106, and/or the machining system 110 are connected via a network. One or more other computing or data storage devices (e.g., one or more databases) may also be connected to the network. In another implementation, the computing device 102, the imager 106, and/or the machining system 110 are directly connected or are otherwise in communication.  Pavlovskaia: [0052] L.1-8. As can be understood from FIG. 1, a patient 114 has a joint 116 (e.g., a knee, elbow, ankle, wrist, hip, shoulder, spine, cranial, or other joint) to be treated. The imager 106 generates a plurality of scans of the joint 116. Each of the scans corresponds to a thin slice of the joint 116. From the plurality of scans, the imager 106 or another computing device generates a plurality of two-dimensional (“2D”) images of the joint 116. Pavlovskaia: [0053]. FIG. 31 is an example computing system 1200 that may implement various systems and methods discussed herein. A general purpose computer system 1200 is capable of executing a computer program product to execute a computer process. Data and program files may be input to the computer system 1200, which reads the files and executes the programs therein. Some of the elements of a general purpose computer system 1200 are shown in FIG. 31, wherein a processor 1202 is shown having an input/output (I/O) section 1204, a Central Processing Unit (CPU) 12906, and a memory section 1208. There may be one or more processors 1202, such that the processor 1202 of the computer system 1200 comprises a single central-processing unit 1206, or a plurality of processing units, commonly referred to as a parallel processing environment.  Pavlovskaia: [0131] L.1-15. Computer program products containing mechanisms to effectuate the systems and methods in accordance with the presently described technology may reside in the memory section 1204, on a disc storage unit 1212, on the DVD/CD-ROM medium 1210 of the computer system 1200, or on external storage devices made available via a cloud computing architecture with such computer program products, including one or more database management products, web server products, application server products, and/or other additional software components. Alternatively, a disc drive unit 1220 may be replaced or supplemented by a floppy drive unit, a tape drive unit, or other storage medium drive unit. The network adapter 1224 is capable of connecting the computer system 1200 to a network via the network link 1214, through which the computer system can receive instructions and data. Examples of such systems include personal computers, Intel or PowerPC-based computing systems, AMD-based computing systems and other systems running a Windows-based, a UNIX-based, or other operating system. It should be understood that computing systems may also embody devices such as Personal Digital Assistants (PDAs), mobile phones, tablets or slates, multimedia consoles, gaming consoles, set top boxes, etc. Pavlovskaia: [0132] L.7-28);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pavlovskaia into the teaching of Slamin so that the revision system of Slamin can be efficiently implemented on processor based (Intel, PowerPC or AMD) system with computer program products (disc storage unit, DVD/CD-ROM medium) storing software components to implement the functions of the revision system.

Regarding claim 2, the combined teaching of Slamin and Pavlovskaia teaches the system according to claim 1, wherein obtaining a virtual model of the implanted implant includes obtaining dimensional data for the implanted implant (e.g., A computer system with optional user input (including various criteria entered by a surgeon and/or implant designer/manufacturer) may be used to design/choose an appropriate revision implant based on anatomical constraints, or a dimensional template or other implant information may be used in conjunction with the generated image(s) to design/choose the implant and/or to preoperatively plan the surgical joint revision procedure. Slamin: [0622] L.1-8).

Regarding claim 3, the combined teaching of Slamin and Pavlovskaia teaches the system according to claim 2, further comprising sizing the at least one current bone and implant model using said dimensional data (e.g., The dimensional template may be constructed of a piece of transparent plastic or other suitable material which may be overlaid on the image of the hip portion of the patient, or may be an electronic image or data set that is virtually overlaid or otherwise manipulated relative to the generated image data. The dimensional template/data set may include a plurality of reference points forming a grid coordinate system, for example, a Cartesian coordinate system, including a pattern of intersecting horizontal and vertical indicators or lines that provide coordinates for locating points. A plurality or system of dimensional templates may be provided corresponding to each available size or type of hip implant and/or implant component of a given hip implant system or systems.  Slamin: [0623]).

Regarding claim 4, the combined teaching of Slamin and Pavlovskaia teaches the system according to claim 1, wherein obtaining a virtual model of the implanted implant includes obtaining orientation data for the implanted implant (e.g., The various jigs and other surgical tools disclosed herein could have numerous uses during the surgical preparation and implantation procedure, including (1) …, (2) …, (3) …, (4) …, (5) …, (6) ..., (7) as guides to set a femoral, tibial, humeral, glenoid or other implant rotation (internal or external), orientation and/or anteversion or retroversion, flexion or extension (for the implant and/or a revision implant), (8) …, (9) a…, (10) as jigs for controlling component rotation or flexion/extension or ante- or retroversion, A/P cutting guides (optionally referencing medullary canal or peg holes from primary implant or from revision implant and/or anatomical features), (11) …, and/or (12) as jigs for controlling the alignment of constraining features or mating components of revision implants. The various jig features can interact with anatomical and/or “failed implant” features (or combinations thereof) to align the implant along multiple planes, displacements and/or at one or more orientations to provide desired alignment data and/or provide one or more guides for preparation of the anatomical support structure for the revision implant. These features can be helpful in implanting devices that have constraining, mating or interlocking features.  Slamin: [0325]).

Regarding claim 5, the combined teaching of Slamin and Pavlovskaia teaches the system according to claim 4, wherein obtaining orientation data for the implanted implant includes obtaining a frontal plane, a sagittal plane and/or a transverse plane of the implanted implant (e.g., In another embodiment, the implantation site may be visualized using one or more cross-sectional 2-D images, Slamin: [0304] L.1-2. The 2-D cross-sectional images may be reconstructed in other planes, e.g. from sagittal to coronal, etc. Slamin: [0304] L.12-14. The articular repair system or implant may be displayed in cross-section utilizing different display planes, e.g. sagittal (longitudinal), coronal (frontal) or axial (horizontal or transverse), typically matching those of the 2-D images demonstrating the cartilage, subchondral bone, ligaments, menisci or other tissue. Slamin: [0304] L.21-26).

Regarding claim 6, the combined teaching of Slamin and Pavlovskaia teaches the system according to claim 4, further comprising determining a joint line for the current bone and implant model using said orientation data (e.g., Turning to FIGS. 3A-3D and FIG. 4, a detailed description of example operations 300 for determining saw cut locations and drill hole locations in the patient's bones allowing arthroplasty joint implants to generally restore the patient's joint line to its pre-degenerative alignment is provided. Pavlovskaia: [0058] L.1-6.  As explained above, since the “saw cut and drill hole data” 224, “jig data” 234, and their various ancestors (e.g., models 206, 212, 226, 228) are matched to each other for position and orientation relative to the points P and P′, the “saw cut and drill hole data” 224 is properly positioned and oriented relative to the “jig data” 234 for proper integration into the “jig data” 234. The resulting “integrated jig data” 236, when provided to the machining system 110, results in jigs 118: (1) configured to matingly receive the arthroplasty target areas of the patient's bones; and (2) having cut slots and drill holes that facilitate preparing the arthroplasty target areas in a manner that allows the arthroplasty joint implants to generally restore the patient's joint line to its pre-degenerated or natural alignment state. Pavlovskaia: [0075] L.8-21.  It is obvious to combine the teaching of Pavlovskaia so the alignment of the implants with the patient’s bone can be obtained).

Regarding claim 7, the combined teaching of Slamin and Pavlovskaia teaches the system according to claim 4, further comprising determining at least one bone axis for the current bone and implant model using said orientation data (e.g., In another embodiment, the templates may also allow for intraoperative adjustments. For example, the template may include an opening for a pin. The pin can be placed in the bone and the template can be rotated around the pin thereby optimizing, for example, medial and lateral ligament tension in a knee joint or thereby optimizing the cut orientation and resultant rotation and alignment of an implant relative to the anatomic or mechanical axis. Slamin: [0460]).

Regarding claim 8, the combined teaching of Slamin and Pavlovskaia teaches the system according to claim 1, wherein the at least one image of at least part of a bone includes two or more radiographic images of the bone (e.g., Obtaining the image may include determining dimensions of bone underlying the cartilage, and adding a predefined thickness to the bone dimensions, the predefined thickness representing the cartilage thickness. Adding the predefined thickness may be a function of at least one of an anatomic reference database, an age, a gender, and race matching. Obtaining the imaging may include performing an optical imaging technique, an ultrasound, a CT, a spiral CT, and/or an MRI. Slamin: [0034] L.17-25), and wherein obtaining at least one image of at least part of a bone includes generating a 3D bone model from the two or more radiographic images of the bone (e.g., Thus, in preferred embodiments, the measurements produced are based on three-dimensional images of the joint obtained as described in Alexander, et al., WO 02/22014 or sets of two-dimensional images ultimately yielding 3D information. Slamin: [0173] L.22-27. In one implementation, a generating operation 302 generates 3D bone models 206 (i.e., bone-only models) of the bones 202, 204 forming the patient's joint 116 generated using the 2D images 200.  Pavlovskaia: [0058] L.6-9. Depending on whether the imager 106 is a MRI, a CT imager, or other imager, the image slice 200 will be a MRI slice, a CT slice, or other image slice. Pavlovskaia: [0081] L.5-7.  It is obvious to combine the teaching of Pavlovskaia so that 3D model can be obtained from image slices of MRI or CT slices).

Regarding claim 9, the combined teaching of Slamin and Pavlovskaia teaches the system according to claim 1, wherein obtaining a virtual model of the implanted implant using an identity of the implanted implant includes generating a 3D model of the implanted implant from the at least one image (e.g., The 3D guidance template may include a surface that duplicates the inner surface of an implant, an implant component, a “failed implant” surface, a “revision implant” surface and/or that conforms to an articular surface, at least partially, in accordance with an embodiment of the invention. More than one of the surfaces of the template may match or conform to one or more of the surfaces or portions of one or more of these surfaces of an implant, implant component, and/or articular surface. Slamin: [0431]), and comparing dimensions of 3D model of the implanted implant to a database of implant geometries to recognize the identity of the implanted implant (e.g., In a similar manner, it may be advantageous to compare, contrast and evaluate the various implant image groups over time (i.e., initial implantation, pre-failure implant, and/or failed implant images) to determine and/or identify implant failure modes (i.e., implant fracture, unacceptable or uneven wear zones, dislocation, modular failures, etc.) or underlying anatomical failure modes (i.e., underlying support structure failure, soft tissue disease, kinematic imbalances, tissue scarification, metastatic disease or infection, etc.).  Slamin: [0156] L.8-17.  By using cross-sectional or volumetric imaging information, more accurate identification of anatomic landmarks for identifying relevant anatomical and/or mechanical axis, relevant planes including surgical planes and implant planes, as well as implant axes can be achieved when compared to x-rays or CT scout scans, in particular when the cross-sectional or volumetric data are acquired through neighboring joints. Slamin: [0186] L.13-20).
 
Regarding claim 10, the combined teaching of Slamin and Pavlovskaia teaches the system according to claim 1, wherein obtaining a virtual model of the implanted implant using an identity of the implanted implant (e.g., In addition, the identification of existing support structures, in combination with the use of the failed implant as an anatomical reference point, allows positioning of the revision implant without necessarily resorting to intramedullary or other highly-invasive reference points or methods. Moreover, the present method enables a surgeon to determine, prior to surgery, whether sufficient anatomical support structures remain to support the revision implant without need for an intramedullary stem or other such support structure.  Slamin: [0168] L.31-40) includes obtaining a 3D CAD model of the implanted implant (e.g., Once an acceptable and/or accurate view of the “failed implant” and the underlying joint anatomy have been ascertained and/or modeled as described, the resulting implant and joint image information (the “generated image information”) may be used to plan the revision surgery. This generated information may be utilized to create a patient-specific revision implant and/or components, and/or may be used to choose a “best fit” revision implant from a series of pre-manufactured and/or pre-designed implant components as described herein. Slamin: [0614].  Curable materials or surgical tools can also be used in conjunction with any of the imaging tests and analysis described herein, for example by molding these materials or surgical tools based on an image of a joint. For example, rapid prototyping may be used to perform automated construction of the template. The rapid prototyping may include the use of, without limitation, 3D printers, stereolithography machines or selective laser sintering systems. Rapid prototyping is a typically based on computer-aided manufacturing (CAM). Although rapid prototyping traditionally has been used to produce prototypes, they are now increasingly being employed to produce tools or even to manufacture production quality parts. In an exemplary rapid prototyping method, a machine reads in data from a CAD drawing, and lays down successive millimeter-thick layers of plastic or other engineering material, and in this way the template can be built from a long series of cross sections. These layers are glued together or fused (often using a laser) to create the cross section described in the CAD drawing.  Slamin: [0424]).

Regarding claim 11, the combined teaching of Slamin and Pavlovskaia teaches the system according to claim 1, wherein generating and outputting a current bone (e.g., Once an understanding and determination of the shape of the subchondral bone is determined, either a mold can be selected from a library of molds 3132 or a patient specific mold can be generated 2134. Slamin: [0425] L. 10-13) and implant model includes generating a model of a tibia with implanted implant at a knee and/or of a femur with implanted implant at the knee (e.g., In one implementation, the shaping operation 308 is manual, wherein 3D implant models 222 (e.g., femur and tibia implants in the context of the joint being a knee) and the restored bone models 212 are manually manipulated relative to each other using the user interface 120 generated by the processor 104 of the computing device 102. Pavlovskaia: [0063] L.1-6.  It would have been obvious to combine the teaching of Pavlovskaia so that 3D implant models for specific bones are easily generated with the computing device).

Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slamin et al. (2016/0331467; IDS) in view of Pavlovskaia et al. (2016/0022370; IDS) and further in view of Couture et al. (2017/0007331; same as WO2017008032; IDS).

Regarding claim 12, Slamin teaches a system for creating at least one model of a patient-specific instrumentation jig for implant revision (e.g., The various embodiments of this disclosure contemplate the design and manufacture of numerous surgical tools and jigs useful for preparing the anatomical structures for the revision implant. Slamin: [0321] L.1-4), comprising: 
a processing unit (e.g., The software may automatically, semi-automatically or manually assisted find or identify the relevant anatomic points to calculate the anatomic and biomechanical axes, in accordance with various embodiments of the invention.  Slamin: [0189] L.1-5. It may also be desirous for an evaluation system to have the capability of evaluating the type and/or size of failed implant in various image sets, including the capability to identify unidentified implants or implant components (and possibly verify the identity of a known or suspected implant type) from a database of known implant designs.  Slamin: [0167] L.1-6.  Therefore, the system runs software to perform calculations and evaluations.  It is obvious the system includes a processing unit (processor) to execute the instructions of the software); and 
a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (e.g., The software may automatically, semi-automatically or manually assisted find or identify the relevant anatomic points to calculate the anatomic and biomechanical axes, in accordance with various embodiments of the invention.  Slamin: [0189] L.1-5.  See 12_1 below) for: 
obtaining at least one image of at least part of a bone requiring implant revision and of a primary implant on the bone, the at least one image being patient specific (e.g., In a similar manner, various embodiments may compare and evaluate prior scan image data relative to later scan data and create an output “map” or other presentation of the patient's anatomy, highlighting areas of bone growth or reduction, as well as changes in bone quality (i.e., increases/decreases in cancellous or cortical bone quality or quantity) as well as other tissue types (i.e., changes in articular cartilage and/or soft tissue quality and/or scarification). Such outputs could be extremely useful in diagnosing and/or treating underlying disease or other issues prior to, during or after implant or implant revision surgery. Slamin: [0013] L.13-24.  In one exemplary embodiment, the use of images from a prior scan of the patient, in combination with a current scan of the patient (containing failed implant image(s)) and known data regarding the shape and size of the failed implant (including internal and external surface dimensions) can be processed and/or utilized to provide significant useful data regarding the quality and quantity of anatomical support structure available for use with a revision implant procedure. Slamin: [0160] L.1-9), 
identifying at least one reference anchor surface on the bone from the at least one image of the bone, the reference anchor surface configured to receive at least one guide reference (see 12_2 below), 
obtaining a planned placement of an intramedullary rod in the bone (e.g., One objective of this disclosure is to allow for accurate pre-operative assessment and modeling of the failed implant and associated anatomical structures, desirably to facilitate selection or design and manufacture of a revision implant and associated surgical tools that facilitate removal of the failed implant, preparation of the anatomical support structure, and implantation of the revision implant with preservation of a maximum of the existing anatomical support structure (i.e., underlying structures such as cortical and cancellous bone) while ensuring good support for the revision implant. Moreover, such objectives will desirably reduce or delay the need for anchoring support from intramedullary rods, which will desirably be reserved for a “last step” in revision implant replacement for treating the degenerative cascade. Slamin: [0318]), 
determining an implant abutment surface on the primary implant (e.g., Aside from patient-specific anatomical features, the various embodiments contemplate the use of various features of the failed implant to assist in alignment and/or positioning of the various surgical tools and/or jigs. For example, it may be desirous to design and manufacture an alignment jig having one or more surfaces that fit over and/or abut against a portion of the failed implant (prior to removal of the failed implant from the patient's anatomy), optionally with one or more alignment guides for placement of alignment pins or other indicia (i.e., marker pins for cutting plane jigs, etc). Slamin: [0322] L.1-11), and 
generating and outputting virtual jig models using at least the identified reference anchor surface, the planned placement of the intramedullary rod and the determined implant abutment surface (e.g., For example, it may be desirous to design and manufacture an alignment jig having one or more surfaces that fit over and/or abut against a portion of the failed implant (prior to removal of the failed implant from the patient's anatomy), optionally with one or more alignment guides for placement of alignment pins or other indicia (i.e., marker pins for cutting plane jigs, etc). After placement of such indicia, and removal of the jig and subsequently the failed implant, the preparation of the underlying anatomical support structure (for the revision implant) may proceed as known in the art. In this way, the use of intramedullary rods and other such alignment guides may be rendered superfluous and/or obviated, facilitating the preparation of appropriate bone structures without the sacrifice of unnecessary additional anatomical structures as is current practice in the art. Slamin: [0322] L.4-19. Moreover, such objectives will desirably reduce or delay the need for anchoring support from intramedullary rods, which will desirably be reserved for a “last step” in revision implant replacement for treating the degenerative cascade. Slamin: [0318] L.11-15), the virtual jig models having patient specific geometries for guiding an alteration in the bone for the planned placement of the intramedullary rod as a function of cooperation of the virtual jig models with the determined implant abutment surface and with the at least one guide reference (e.g., In a similar manner, the various embodiments of surgical tools and/or jigs described herein could include various combinations of “failed implant” surfaces or features, patient-specific anatomical features and/or combinations thereof. For example, a jig could include surfaces that only interact and align with external surface(s) or other features of the “failed implant.” Alternatively, the jig could include surfaces that only interact and align with external anatomical features of the patient (either those accessible with the “failed implant” in position within the anatomy, or those revealed after removal of some or all of the “failed implant” components. As another alternative, the jig could include surfaces that interact and align with both some external surface feature(s) of the “failed implant” as well as some accessible anatomical features. Slamin: [0324] L.1-15. In another embodiment, the mechanical axis may be established using non-image based approaches including traditional surgical instruments and measurement tools such as intramedullary rods, alignment guides and also surgical navigation.  Slamin: [0399] L.1-5).
While Slamin does not explicitly teach, Pavlovskaia teaches:
(12_1). a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (e.g., In one implementation, the computing device 102, the imager 106, and/or the machining system 110 are connected via a network. One or more other computing or data storage devices (e.g., one or more databases) may also be connected to the network. In another implementation, the computing device 102, the imager 106, and/or the machining system 110 are directly connected or are otherwise in communication.  Pavlovskaia: [0052] L.1-8. As can be understood from FIG. 1, a patient 114 has a joint 116 (e.g., a knee, elbow, ankle, wrist, hip, shoulder, spine, cranial, or other joint) to be treated. The imager 106 generates a plurality of scans of the joint 116. Each of the scans corresponds to a thin slice of the joint 116. From the plurality of scans, the imager 106 or another computing device generates a plurality of two-dimensional (“2D”) images of the joint 116. Pavlovskaia: [0053]. FIG. 31 is an example computing system 1200 that may implement various systems and methods discussed herein. A general purpose computer system 1200 is capable of executing a computer program product to execute a computer process. Data and program files may be input to the computer system 1200, which reads the files and executes the programs therein. Some of the elements of a general purpose computer system 1200 are shown in FIG. 31, wherein a processor 1202 is shown having an input/output (I/O) section 1204, a Central Processing Unit (CPU) 12906, and a memory section 1208. There may be one or more processors 1202, such that the processor 1202 of the computer system 1200 comprises a single central-processing unit 1206, or a plurality of processing units, commonly referred to as a parallel processing environment.  Pavlovskaia: [0131] L.1-15. Computer program products containing mechanisms to effectuate the systems and methods in accordance with the presently described technology may reside in the memory section 1204, on a disc storage unit 1212, on the DVD/CD-ROM medium 1210 of the computer system 1200, or on external storage devices made available via a cloud computing architecture with such computer program products, including one or more database management products, web server products, application server products, and/or other additional software components. Alternatively, a disc drive unit 1220 may be replaced or supplemented by a floppy drive unit, a tape drive unit, or other storage medium drive unit. The network adapter 1224 is capable of connecting the computer system 1200 to a network via the network link 1214, through which the computer system can receive instructions and data. Examples of such systems include personal computers, Intel or PowerPC-based computing systems, AMD-based computing systems and other systems running a Windows-based, a UNIX-based, or other operating system. It should be understood that computing systems may also embody devices such as Personal Digital Assistants (PDAs), mobile phones, tablets or slates, multimedia consoles, gaming consoles, set top boxes, etc. Pavlovskaia: [0132] L.7-28);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pavlovskaia into the teaching of Slamin so that the revision system of Slamin can be efficiently implemented on processor based (Intel, PowerPC or AMD) system with computer program products (disc storage unit, DVD/CD-ROM medium) storing software components to implement the functions of the revision system.
While the combined teaching of Slamin and Pavlovskaia does not explicitly teach, Couture teaches:
(12_2). identifying at least one reference anchor surface on the bone from the at least one image of the bone, the reference anchor surface configured to receive at least one guide reference (e.g., in accordance with a first embodiment of the present disclosure, there is provided a method for creating at least one model of a patient-specific instrumentation jig for implant revision using a processing system, comprising: obtaining at least one image of at least part of a bone requiring implant revision and of an implanted implant on the bone, the at least one image being patient specific; identifying at least one reference anchor surface on the bone from the at least one image of the bone, the reference anchor surface configured to receive at least one guide reference; determining an implant abutment surface on the implanted implant; and generating and outputting a virtual reference jig model using at least the identified reference anchor surface and the determined implant abutment surface, …, when the at least one contact surface is complementarily connected with the determined implant abutment surface. Couture: [0007]);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Couture into the combined teaching of Slamin and Pavlovskaia so that planting a guide reference in the reference anchor surface can be performed with an image of the bone. (Couture: [0007] L.18-20).

Regarding claim 13, the combined teaching of Slamin, Pavlovskaia and Couture teaches the system according to claim 12, wherein generating and outputting virtual jig models includes generating and outputting a reference jig model using at least the identified reference anchor surface, and the determined implant abutment surface, the reference jig model having at least one contact surface corresponding to the determined implant abutment surface for complementary connection with the determined implant abutment surface, at least one guide interfacing portion configured to guide a planting of the at least one guide reference in the reference anchor surface, and a patient-specific geometry between the at least one contact surface and the at least one guide interfacing portion, so as to position and/or orient the at least guide interfacing portion relative to the at least one reference anchor surface (e.g., generating and outputting a virtual reference jig model using at least the identified reference anchor surface and the determined implant abutment surface, the reference jig model comprising at least one contact surface corresponding to the determined implant abutment surface for complementary connection with the determined implant abutment surface, at least one guide interfacing portion configured to guide a planting of the at least one guide reference in the reference anchor surface, and a patient-specific geometry between the at least one contact surface and the at least one guide interfacing portion, to the patient-specific geometry adapted to position and/or orient the at least one guide interfacing portion relative to the at least one reference anchor surface, Couture: [0007] L.12-25.  It would have been obvious to combine the teaching of Couture to plant a guide on a reference anchor surface is performed with an image).

Regarding claim 14, the combined teaching of Slamin, Pavlovskaia and Couture teaches the system according to claim 12, wherein generating and outputting virtual jig models includes generating and outputting a revision jig model using at least the identified reference anchor surface (e.g., Still further in accordance with the first embodiment, generating the revision jig model comprises in some instances creating a bone contact surface configured to contact the reference anchor surface. Couture: [0009]), and the planned placement of the intramedullary rod (e.g., objectives will desirably reduce or delay the need for anchoring support from intramedullary rods, which will desirably be reserved for a “last step” in revision implant replacement for treating the degenerative cascade. Slamin: [0318] L.11-15), the revision jig model having at least one guide interfacing portion configured to be mounted to the at least one guide reference, a drill guide, and a patient-specific geometry between the drill guide and the at least one guide interfacing portion (e.g., Further in accordance with the first embodiment, a revision jig model is in some instances generated using at least the position and orientation of the at least one guide reference and a virtual model of a replacement implant, the jig model comprising at least one guide interfacing portion configured to engage the at least one guide reference, at least one tool interface portion positioned and/or oriented relative to the guide reference and at least one patient-specific geometry between the at least one guide interfacing portion of the jig model and the at least one tool interface portion, the at least one tool interface portion adapted to be interfaced with a tool altering the bone to perform cuts for subsequently installing the replacement implant. Couture: [0008]. FIG. 14A depicts, in cross-section, an example of a surgical tool containing an aperture through which a surgical drill or saw can fit. The aperture guides the drill or saw to make the proper hole or cut in the underlying bone. Dotted lines represent where the cut corresponding to the aperture will be made in bone. FIG. 14B depicts, in cross-section, an example of a surgical tool containing apertures through which a surgical drill or saw can fit and which guide the drill or saw to make cuts or holes in the bone. Dotted lines represent where the cuts corresponding to the apertures will be made in bone. Slamin: [0118].  Therefore, the at least one tool is a surgical tool to guide a surgical drill), so as to position and/or orient the drill guide relative to the at least one guide reference, the drill guide aligned with desired medullary canal (e.g., In one embodiment a tibial jig could include an optional “plug” or other feature that, when removed, reveals a “guide path” formed in the jig to accommodate a tibial canal cutting tool (i.e., drill or reamer) for creating a channel within the tibial medullary canal for placement of a tibial stem or other auxiliary anchoring device.  Slamin: [0662] L.1-6).

Regarding claim 15, the combined teaching of Slamin, Pavlovskaia and Couture teaches the system according to claim 12, further including creating at least one model of a bone (e.g., Using information on thickness and curvature of the cartilage, a physical model of the surfaces of the articular cartilage and of the underlying bone can be created. This physical model can be representative of a limited area within the joint or it can encompass the entire joint. Slamin: [0246] L.1-5) and primary implant using the at least one image being patient specific (e.g., In one exemplary embodiment, the use of images from a prior scan of the patient, in combination with a current scan of the patient (containing failed implant image(s)) and known data regarding the shape and size of the failed implant (including internal and external surface dimensions) can be processed and/or utilized to provide significant useful data regarding the quality and quantity of anatomical support structure available for use with a revision implant procedure. Slamin: [0160] L.1-9).

Regarding claim 16, the combined teaching of Slamin, Pavlovskaia and Couture teaches the system according to claim 12, wherein creating at least one model of a bone and primary implant includes obtaining a virtual model of the primary implant using an identity of the primary implant (e.g., In a similar manner, various embodiments may compare and evaluate prior scan image data relative to later scan data and create an output “map” or other presentation of the patient's anatomy, highlighting areas of bone growth or reduction, as well as changes in bone quality (i.e., increases/decreases in cancellous or cortical bone quality or quantity) as well as other tissue types (i.e., changes in articular cartilage and/or soft tissue quality and/or scarification). Such outputs could be extremely useful in diagnosing and/or treating underlying disease or other issues prior to, during or after implant or implant revision surgery. Slamin: [0013] L.13-24.  In one exemplary embodiment, the use of images from a prior scan of the patient, in combination with a current scan of the patient (containing failed implant image(s)) and known data regarding the shape and size of the failed implant (including internal and external surface dimensions) can be processed and/or utilized to provide significant useful data regarding the quality and quantity of anatomical support structure available for use with a revision implant procedure. Slamin: [0160] L.1-9), overlaying the virtual model of the implanted implant on the at least one image to determine a relative orientation of the primary implant relative to the bone in the at least one image (e.g., Another alternate embodiment could utilize the original scans of the patient's anatomy (either prior to or after initial implantation of the primary implant) to create a revision implant and/or surgical tools for use in preparing the anatomical support surfaces for the revision implant. Such devices could include patient-specific anatomical support surfaces for alignment and/or placement of the revision implant. If desired, the original scan data could be normalized, assessed, evaluated and/or corrected as described herein to improve image accuracy and/or quality.  Slamin: [0161]), and generating and outputting a current bone and implant model using the at least one image, the virtual model of the primary implant and the overlaying (e.g., If desired, various embodiments may include a graphical user interface (GUI) that allows an operator (surgeon, implant designer, patient, etc.) to conduct pre-operative planning of the revision procedure, including simulating post-operative alignment of the revision implant incorporating augments and/or spacers, wherein the spacer and/or augment can be selected by the user and the alignment information and possible surface information can be modeled, displayed and/or built into (or otherwise incorporated into) the surgical tools and/or surgical implant, including jigs or guides that the jigs include.  Slamin: [0165]. It may also be desirous for an evaluation system to have the capability of evaluating the type and/or size of failed implant in various image sets, including the capability to identify unidentified implants or implant components (and possibly verify the identity of a known or suspected implant type) from a database of known implant designs. Slamin: [0167] L.1-6).

Regarding claim 17, the combined teaching of Slamin, Pavlovskaia and Couture teaches the system according to claim 16, wherein obtaining a virtual model of the primary implant includes obtaining dimensional data (e.g., The dimensional template may be constructed of a piece of transparent plastic or other suitable material which may be overlaid on the image of the hip portion of the patient, or may be an electronic image or data set that is virtually overlaid or otherwise manipulated relative to the generated image data. The dimensional template/data set may include a plurality of reference points forming a grid coordinate system, for example, a Cartesian coordinate system, including a pattern of intersecting horizontal and vertical indicators or lines that provide coordinates for locating points. A plurality or system of dimensional templates may be provided corresponding to each available size or type of hip implant and/or implant component of a given hip implant system or systems.  Slamin: [0623]) and/or orientation data for the primary implant (e.g., The various jigs and other surgical tools disclosed herein could have numerous uses during the surgical preparation and implantation procedure, including (1) …, (2) …, (3) …, (4) …, (5) …, (6) ..., (7) as guides to set a femoral, tibial, humeral, glenoid or other implant rotation (internal or external), orientation and/or anteversion or retroversion, flexion or extension (for the implant and/or a revision implant), (8) …, (9) a…, (10) as jigs for controlling component rotation or flexion/extension or ante- or retroversion, A/P cutting guides (optionally referencing medullary canal or peg holes from primary implant or from revision implant and/or anatomical features), (11) …, and/or (12) as jigs for controlling the alignment of constraining features or mating components of revision implants. The various jig features can interact with anatomical and/or “failed implant” features (or combinations thereof) to align the implant along multiple planes, displacements and/or at one or more orientations to provide desired alignment data and/or provide one or more guides for preparation of the anatomical support structure for the revision implant. These features can be helpful in implanting devices that have constraining, mating or interlocking features.  Slamin: [0325]).

Regarding claim 18, the combined teaching of Slamin, Pavlovskaia and Couture teaches the system according to claim 17, further comprising sizing the at least one current bone and implant model using said dimensional data (e.g., The dimensional template may be constructed of a piece of transparent plastic or other suitable material which may be overlaid on the image of the hip portion of the patient, or may be an electronic image or data set that is virtually overlaid or otherwise manipulated relative to the generated image data. The dimensional template/data set may include a plurality of reference points forming a grid coordinate system, for example, a Cartesian coordinate system, including a pattern of intersecting horizontal and vertical indicators or lines that provide coordinates for locating points. A plurality or system of dimensional templates may be provided corresponding to each available size or type of hip implant and/or implant component of a given hip implant system or systems.  Slamin: [0623]) and/or determining a joint line and/or at least one bone axis for the current bone and implant model using said orientation data (e.g., Turning to FIGS. 3A-3D and FIG. 4, a detailed description of example operations 300 for determining saw cut locations and drill hole locations in the patient's bones allowing arthroplasty joint implants to generally restore the patient's joint line to its pre-degenerative alignment is provided. Pavlovskaia: [0058] L.1-6.  As explained above, since the “saw cut and drill hole data” 224, “jig data” 234, and their various ancestors (e.g., models 206, 212, 226, 228) are matched to each other for position and orientation relative to the points P and P′, the “saw cut and drill hole data” 224 is properly positioned and oriented relative to the “jig data” 234 for proper integration into the “jig data” 234. The resulting “integrated jig data” 236, when provided to the machining system 110, results in jigs 118: (1) configured to matingly receive the arthroplasty target areas of the patient's bones; and (2) having cut slots and drill holes that facilitate preparing the arthroplasty target areas in a manner that allows the arthroplasty joint implants to generally restore the patient's joint line to its pre-degenerated or natural alignment state. Pavlovskaia: [0075] L.8-21.  It is obvious to combine the teaching of Pavlovskaia so the alignment of the implants with the patient’s bone can be obtained).

Regarding claim 19, the combined teaching of Slamin, Pavlovskaia and Couture teaches the system according to claim 16, wherein obtaining a virtual model of the primary implant using an identity of the primary implant includes generating a 3D model of the primary implant from the at least one image (e.g., The 3D guidance template may include a surface that duplicates the inner surface of an implant, an implant component, a “failed implant” surface, a “revision implant” surface and/or that conforms to an articular surface, at least partially, in accordance with an embodiment of the invention. More than one of the surfaces of the template may match or conform to one or more of the surfaces or portions of one or more of these surfaces of an implant, implant component, and/or articular surface. Slamin: [0431]), and comparing dimensions of 3D model of the primary implant to a database of implant geometries to recognize the identity of the primary implant (e.g., In a similar manner, it may be advantageous to compare, contrast and evaluate the various implant image groups over time (i.e., initial implantation, pre-failure implant, and/or failed implant images) to determine and/or identify implant failure modes (i.e., implant fracture, unacceptable or uneven wear zones, dislocation, modular failures, etc.) or underlying anatomical failure modes (i.e., underlying support structure failure, soft tissue disease, kinematic imbalances, tissue scarification, metastatic disease or infection, etc.). Slamin: [0156] L.8-17.  By using cross-sectional or volumetric imaging information, more accurate identification of anatomic landmarks for identifying relevant anatomical and/or mechanical axis, relevant planes including surgical planes and implant planes, as well as implant axes can be achieved when compared to x-rays or CT scout scans, in particular when the cross-sectional or volumetric data are acquired through neighboring joints. Slamin: [0186] L.13-20).

Regarding claim 20, the combined teaching of Slamin, Pavlovskaia and Couture teaches the system according to claim 12, wherein generating and outputting virtual jig models includes generating virtual jig models for revision of a tibial knee implant and/or a femoral knee implant (e.g., he various embodiments of this disclosure contemplate the design and manufacture of numerous surgical tools and jigs useful for preparing the anatomical structures for the revision implant. Desirably, the various surgical tools and jigs described herein will incorporate various patient-specific and/or implant specific features, including “failed” and revision implant features or dimensions, which facilitate their use during the preparation of anatomical structures and implantation of the revision implant components. Slamin: [0321]. The various jigs and other surgical tools disclosed herein could have numerous uses during the surgical preparation and implantation procedure, including (1) …, (2) …, (3) …, (4) …, (5) …, (6) ..., (7) as guides to set a femoral, tibial, humeral, glenoid or other implant rotation (internal or external), orientation and/or anteversion or retroversion, flexion or extension (for the implant and/or a revision implant), (8) …, (9) …, (10) …, (11) …, and/or (12) as jigs for controlling the alignment of constraining features or mating components of revision implants. The various jig features can interact with anatomical and/or “failed implant” features (or combinations thereof) to align the implant along multiple planes, displacements and/or at one or more orientations to provide desired alignment data and/or provide one or more guides for preparation of the anatomical support structure for the revision implant. These features can be helpful in implanting devices that have constraining, mating or interlocking features. Slamin: [0325]).

Response to Arguments
Applicant’s arguments filed on September 9, 2021 have been fully considered but they are not persuasive.
R1.	The applicant argued on p.6 para. 5 that “The above is a mischaracterization of Slamin. This excerpt does not teach in any way the notion of a "virtual model of the implanted implant". The excerpt highlighted by the Office pertains to the revision implant and not the implanted implant. Moreover, the excerpt does not teach a virtual model of any implant, whether it be the revision implant or failed implant.”
The examiner disagreed respectfully.  The examiner interpreted the revision implant as a virtual model which is the implanted implant with the desired modifications.  The implanted implant is the current implant (failed) in the bone and the revision implant is a replication of the failed (implanted) implant with modifications (alterations).  As the revision implant is not implant in the bone yet, it is a virtual model of the modified implanted implant.
R2.	The applicant argued on p.7 para. 3 lines 3-7 that “The concept of "original scans of the patient's anatomy" is merely a recitation of a prior limitation of present claim 1, i.e., "obtaining at least one image of at least part of a bone and of an implanted implant on the bone". Hence, Slamin cannot possibly teach "overlaying the virtual model of the implanted implant" as Slamin does not teach the virtual model of the implanted implant.”
The examiner disagreed respectfully.  As discussed in R1 above, the revision implant is a modified implanted implant and which is taken as a virtual model.  The reference of Slamin: {0161] teaches that “in preparing the anatomical support surfaces for the revision implant. Such devices could include patient-specific anatomical support surfaces for alignment and/or placement of the revision implant. If desired, the original scan data could be normalized, assessed, evaluated and/or corrected as described herein to improve image accuracy and/or quality”, the revision implant (a virtual model) is placed in alignment with the scan data of the anatomical support surfaces to normalize, assess, evaluate and/or correct to improve image accuracy and/or quality. 
R3.	The applicant remarked on p. 7 para. 4 that “Assuming, arguendo, that Slamin taught "the virtual model of the implanted implant" - it does not as proven above - then Slamin fails to teach any overlaying. The actions set forth in the excerpt of paragraph [0161] of Slamin are "alignment and/or placement of the revision implant', "normalized, assessed, evaluated and/or corrected'. None of those actions are an overlay, as an overlay is a specific action, involving two items. In fact, a keyword search of Slamin reveals that the expression "overlay" and its equivalents are absent altogether from Slamin.”
The examiner disagreed respectfully.  As discussed in R2 above, the “patient-specific anatomical support surfaces for alignment and/or placement of the revision implant” is interpreted to teach “overlay” as the revision implant (a virtual model) is not an actual item to be placed and aligned with the anatomical support surfaces.  It is obvious that normalization, assessment and evaluation is performed by applying the aligning the revision implant (virtual model) on the image data (scanned data of the anatomical support surfaces).
For details, please see the rejections to claim 1 above.
R4.	The applicant argued on p.8 para. 3 that “This excerpt merely discusses establishing the mechanical axis using a surgical instrument such as an intramedullary rod. This excerpt is unrelated to a jig model for placement of the intramedullary rod.”
The examiner disagreed respectfully.  Slamin teaches that “it may be desirous to design and manufacture an alignment jig having one or more surfaces that fit over and/or abut against a portion of the failed implant (prior to removal of the failed implant from the patient's anatomy), optionally with one or more alignment guides for placement of alignment pins or other indicia (i.e., marker pins for cutting plane jigs, etc).” (Slamin: [0322] L.5-11). Therefore, alignment jig is used for placement of alignment pins or other indicia. 
Slamin further teaches that “After placement of such indicia, and removal of the jig and subsequently the failed implant, the preparation of the underlying anatomical support structure (for the revision implant) may proceed as known in the art. In this way, the use of intramedullary rods and other such alignment guides may be rendered superfluous and/or obviated, facilitating the preparation of appropriate bone structures without the sacrifice of unnecessary additional anatomical structures as is current practice in the art.”.  The alignment pins or indicia are used use of intramedullary rods and thus, the alignment jig is used to align the intramedullary rods in position in the bone structure.  Hence, the alignment jig is applied for placement of the intramedullary rods through the alignment pins or indicia.
R5.	The applicant argued on p. 9 para. 1 that “This does not amount to a jig model for placement of the intramedullary rod. Slamin specifically recites that the jig is for "alignment pins or other indicia (i.e., marker pins for cutting plane jigs, etc)" (Slamin paragraph [0322]) and ignores the use of the jig for intramedullary rods.”
The examiner disagreed respectfully.  As discussed in R4 above, the jig is used for guiding intramedullary rods through the alignment pins or other indicia.
R6.	The applicant argued on p. 9 para. 3 that “In fact, the excerpt teaches against the placement of the intramedullary rod, by specifying that the objectives of the disclosure (Slamin, paragraph [0318]) is to delay the need for the intramedullary rods. Hence, the person of ordinary skill in the art would find teachings on jigs that are to avoid the use of an intramedullary rod.”
The examiner disagreed respectfully.  As discussed in R4 above, the jig is used for guiding the intramedullary rods through the alignment pins or other indicia.  The placement of the alignment pins or other indicia have to be placed before the intramedullary rods are placed. The teaching of Slamin: [0388] is interpreted that as long as the alignment pins or other indicia are placed in advance, the placement of intramedullary rods can be placed later.  Thus, the alignment jig facilitates the placement of intramedullary rods.
For details, please see the rejections to claim 12 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611